 
 
I 
111th CONGRESS
2d Session
H. R. 5966 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2010 
Mr. Patrick J. Murphy of Pennsylvania (for himself and Mr. Reyes) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To enhance the cybersecurity of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cybersecurity Enhancement Act of 2010.   
2.NSA Cybersecurity Honors Pilot Program 
(a)EstablishmentThe Director of the National Security Agency may establish a pilot program to recruit highly-skilled persons that are pursing or have obtained a graduate degree in a field related to cybersecurity. Such pilot program shall be known as the NSA Cybersecurity Honors Program. 
(b)ProgramA pilot program established under subsection (a) may provide prospective employees of the National Security Agency that are pursuing or have obtained a graduate degree in a field related to cybersecurity with recruitment, retention, and promotion incentives. 
(c)TerminationA pilot program established under subsection (a) shall terminate on the date that is five years after the date on which such pilot program is established. 
(d)ReportsNot later than one year after the date on which a pilot program is established under subsection (a), and annually thereafter until the date that is one year after the termination of such pilot program under subsection (c), the Director of the National Security Agency shall submit to Congress a report describing the implementation of such pilot program, including an assessment of the effectiveness of such pilot program and whether such pilot program should be permanently authorized.
3.Report on guidelines and legislation to improve cybersecurity of the United States 
(a)InitialNot later than one year after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Attorney General, the Director of the National Security Agency, the White House Cybersecurity Coordinator, and any other officials the Director of National Intelligence considers appropriate, shall submit to Congress a report containing guidelines or legislative recommendations, if appropriate, to improve the capabilities of the intelligence community and law enforcement agencies to protect the cybersecurity of the United States. Such report shall include guidelines or legislative recommendations on— 
(1)improving the ability of the intelligence community to detect hostile actions and attribute attacks to specific parties; 
(2)the need for data retention requirements to assist the intelligence community and law enforcement agencies; 
(3)improving the ability of the intelligence community to anticipate nontraditional targets of foreign intelligence services; and 
(4)the adequacy of existing criminal statutes to successfully deter cyber attacks, including statutes criminalizing the facilitation of criminal acts, the scope of laws for which a cyber crime constitutes a predicate offense, trespassing statutes, data breach notification requirements, and victim restitution statutes. 
(b)SubsequentNot later than one year after the date on which the initial report is submitted under subsection (a), and annually thereafter for two years, the Director of National Intelligence, in consultation with the Attorney General, the Director of the National Security Agency, the White House Cybersecurity Coordinator, and any other officials the Director of National Intelligence considers appropriate, shall submit to Congress an update of the report required under subsection (a). 
 
